DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 12-25 in the reply filed on 4/21/2022 is acknowledged.
Applicant’s election without traverse of A1 as he species elected in the reply filed on 4/21/2022 is acknowledged.
Claims 6-9, 12-23 and 27-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 24-25 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Morita et al. (WO 2012/099059).
Regarding claim 1
Morita discloses a compound reading on formula reading on A1-2 (See formula 1 and 3 and abstract).
Regarding claim 2
Morita discloses that x represents an integer from 2 to 4 (abstract).
Regarding claim 24
Morita discloses an ink using the pigment (abstract).
Regarding claim 25
Morita discloses the use of a water soluble organic solvent (claim 5, google patents used for translation purposes here).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita et al. (WO 2012/099059), as applied to claims 1 and 2 above, in view of Morita et al. (WO 2011/122427, hereafter Morita III).
Regarding claim 3
Although, Morita does not disclose that Q is a chlorine atom, Morita does disclose the other limitations of the claim. However, Morita III discloses that in similar pigment compounds that the compound can be substituted with a Q that is a halogen (abstract) and an example where Q is chlorine (formulas 8-10). Therefore, with the knowledge that the substituents on the aromatic ring can change the absorbance maxima of the pigment, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Morita by including a Q that is a chlorine, with a reasonable expectation of success, as suggested by Morita III.
Regarding claim 4
Morita teaches that x can be from 2 to 4, making the selection of 3 obvious.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the prior art fairly teaches or suggest the specific compound(s) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734